IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 01-10057
                            Summary Calendar



                      UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

                                 versus

                      ANDREA RENEE WASHINGTON,

                                             Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 5:00-CR-67-1
                        --------------------
                           July 19, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     A   jury   convicted   Andrea   Renee   Washington   of   theft   of

government property in the form of excessive Temporary Aid for

Needy Families, food stamps, and Medicaid benefits, and the court

sentenced her to 30 months’ imprisonment.        Washington’s offense

level was enhanced for obstruction of justice under U.S.S.G.

§ 3C1.1.   Washington appeals the two-level enhancement.

     The district court’s factual finding of willful obstruction is

plausible in light of the evidence and reasonable inferences that

could be drawn from it.       Thus, the obstruction finding was not

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-10057
                                 -2-

clearly erroneous.   See United States. v. Huerta, 182 F.3d 361, 364

(5th Cir. 1999), cert. denied, 528 U.S. 1191 (2000).

     The judgment of the district court is AFFIRMED.